Citation Nr: 1233549	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-01 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, Type II.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, Type II.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active duty service from April 1971 to April 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal following December 2006 and May 2007 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In March 2010, the Veteran testified before a Decision Review Officer (DRO) during a hearing at the Jackson RO.  A transcript of that hearing is of record.  

In the above noted December 2006 rating decision, the RO denied the Veteran's claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, Type II.  Notice of the decision was provided that same month.  After the receipt of additional medical evidence, to include the report of an October 2007 VA examination, the Veteran's claim was reconsidered and again denied in a December 2007 rating decision.  Thereafter, in February 2008, the RO received a statement from the Veteran in which he expressed his disagreement with the denial of his claim.  The Board notes in this instance, that it appears the December 2006 rating decision is final with respect to the claim for service connection for hypertension.  In this regard, the February 2008 statement was received by the RO more than one year after notice of the December 2006 rating decision.  Furthermore, evidence received following the December 2006 rating decision up to December 2007, while new, is not necessarily material.  See 38 C.F.R. § 3.156(b) (2011).  

However, the Board liberally construes a statement from the Veteran, received by the RO in August 2007, and in which the Veteran alleged that his hypertension was a residual complication of his diabetes mellitus, Type II, as a Notice of Disagreement with the RO's December 2006 rating decision.  Therefore, the Board finds that finality has not attached to the December 2006 rating decision or to the issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, Type II.  

Additionally, in conjunction with an August 2012 Written Brief Presentation, the Veteran's representative submitted medical information concerning diabetes mellitus and/or hypertension.  The Board accepts this evidence for inclusion into the record on appeal.  

Finally, in the August 2012 Written Brief Presentation, the Veteran's representative submitted argument with regard to the Veteran warranting service connection for posttraumatic stress disorder (PTSD).  The Board notes that the Veteran was denied service connection for PTSD in a June 2009 rating decision.  That denial was not appealed.  As such, the Board liberally construes the submitted argument as a claim to reopen the previously denied claim for service connection for PTSD.  While not currently before the Board, the issue of service connection for PTSD is referred to the RO for appropriate action.  

(The decision below addresses the Veteran's claim of service connection for erectile dysfunction.  The claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, Type II, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.)


FINDING OF FACT

The Veteran has erectile dysfunction that is proximately due to his service-connected diabetes mellitus, Type II.


CONCLUSION OF LAW

The Veteran's erectile dysfunction is proximately due to service-connected diabetes mellitus, Type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, Type II, no further discussion of these VCAA requirements is required with respect to this matter.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).   

II.  Analysis

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active duty service. 38 U.S.C.A. § 1110, 113 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted on a secondary basis for a disability that is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2011).

By an August 2003 rating decision, the RO granted service connection and awarded a 20 percent rating for diabetes mellitus, Type II.  The Veteran claims that his service-connected diabetes mellitus, type II, has caused or aggravated his erectile dysfunction.  

A review of the VA outpatient treatment records and reports of VA examinations reflects diagnoses for erectile dysfunction.  VA clinicians have related the Veteran's erectile dysfunction, in part, to his service-connected diabetes mellitus, Type II. 

In particular, in the report of an October 2007 VA examination, the examiner commented that the Veteran's erectile dysfunction was "probably multifactorial in origin" to include due to hypertension, medications the Veteran was taking, as well as due to diabetes mellitus.  The examiner stated that it was not possible to assign a degree of causality to any one condition without resorting to speculation.  In an October 2008 addendum opinion, the VA examiner again noted that the Veteran's diabetes mellitus, Type II, was a factor in the development of his erectile dysfunction.  Specifically, the examiner indicated that because the Veteran was diagnosed as having erectile dysfunction until after he was diagnosed with diabetes mellitus, Type II, his diabetes mellitus was to be considered a factor in the development of his erectile dysfunction.  The examiner stated his opinion that the Veteran's diabetes mellitus, Type II, hypertension, and the medication that the Veteran took for his hypertension all contributed equally to the Veteran's development of erectile dysfunction.

The Veteran was afforded another VA examination in June 2010.  The examiner noted his review of the Veteran's claims folder and elicited the Veteran's history regarding his erectile dysfunction.  The examiner stated that the Veteran's factors for developing erectile dysfunction included diabetes mellitus, cigarette smoking, and hypercholesteremia.  Aggravating factors were identified as diabetes mellitus, cigarette smoking, hypertension and its medications, as well as medication for another medical problem.  

In consideration of the evidence of record, the Board notes that nothing in the provisions of 38 C.F.R. § 3.310 precludes an award of service connection where a nonservice-connected disability also contributes to a claimed disability that is caused by a service-connected disability.  Here, the evidence reflects that the Veteran's erectile dysfunction is, at least in part, proximately due to his service-connected diabetes mellitus, Type II.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for erectile dysfunction is warranted as secondary to diabetes mellitus, Type II.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.310; see also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (When it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, 38 C.F.R. § 3.102 requires that such signs and symptoms be attributed to the service-connected condition.)  

ORDER

Service connection for erectile dysfunction as secondary to diabetes mellitus, Type II, is granted.  


REMAND

A review of the claims folder reflects reports of VA examinations dated in November 2004 and October 2006 in which VA examiners diagnosed the Veteran with essential hypertension.  The examiners opined that the Veteran's essential hypertension was not related to his service-connected diabetes mellitus, Type II.  However, no rationale was provided for their negative opinions.

In a subsequent report of an October 2007 VA examination, the examiner again noted that the Veteran had essential hypertension.  It was also noted that the Veteran did not suffer from renal dysfunction, based on the Veteran's BUN and creatinine laboratory results, and that the Veteran's diabetes mellitus, Type II, was well controlled based on an A1C laboratory finding.  The examiner opined that it was less likely than not that the Veteran's diabetes mellitus, Type II, "has caused any degree of aggravation" of the Veteran's hypertension.  The examiner further opined that the Veteran's diabetes mellitus, Type II, was not the "cause" of the Veteran's hypertension, as the hypertension was essential in nature.  

During the above noted RO hearing in March 2010, the Veteran testified that he had obtained a favorable medical opinion from his treating VA primary care physician (PCP) concerning the relationship between his hypertension and diabetes mellitus, Type II.  The DRO informed the Veteran that a review of the opinion would need to be conducted, and that the opinion could be sufficient enough for a determination or it may possibly have to be returned to the Veteran's treating VA PCP for clarification.  

The Board notes that a review of claims folder reflects a December 2009 VA infectious disease outpatient note from the VA Medical Center (VAMC) in Jackson, Mississippi.  The treatment note's assessment, signed by Dr. H. T. P., an infectious disease Fellow, and Dr. E. S., a VA staff physician (and apparently the Veteran's PCP based on a reading of other VA outpatient treatment notes), includes the following, 

It is more likely than not that [the Veteran's] current [hypertension] and erectile dysfunction condition was caused by or aggravated by his service-connected [diabetes mellitus].  

The Board notes that in a subsequent November 2011 Supplemental Statement of the Case (SSOC), the RO indicated that it had reviewed VA outpatient treatment records dated from November 2007 to December 2010.  In considering the Veteran's claim for service connection for hypertension, the RO noted the Veteran's report that his VA PCP had stated that the Veteran's hypertension was due to his service-connected diabetes mellitus, Type II.  Otherwise, the RO did not specifically reference or discuss the December 2009 VA infectious disease outpatient note and the favorable medical assessment/opinion it contained, although the December 2009 treatment note was discussed in connection with the RO's consideration of the Veteran's claim of service connection for erectile dysfunction.

In the instant case, it is clear to the Board that the RO was aware of the December 2009 VA infectious disease outpatient note.  As noted, the outpatient treatment note was discussed in the November 2011 SSOC when the RO adjudicated the Veteran's claim for service connection for erectile dysfunction.  What is unclear is why the RO failed to discuss the outpatient treatment note in its continued denial of the Veteran's claim for service connection for hypertension.  Furthermore, it is unclear why the RO did not seek additional clarification of the VA PCP assessment/opinion, or discuss why it chose not to seek clarification, in light of the discussion between the DRO and the Veteran at the time of the March 2010 hearing.  

The Board notes that when the RO receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the Statement of the Case or an SSOC, it must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2011).  In light of the above, remand is warranted to allow the RO to consider the December 2009 VA infectious disease outpatient note, which the Board finds to be pertinent evidence.  See e.g., Meyer v. Brown, 9 Vet. App. 425, 433 (1996) (The Board cannot reject evidence favorable to the claimant without discussing that evidence.); see also e.g., Daves v. Shinseki, 21 Vet. App. 46, 52 (2007) (Due process requires the Secretary to notify the claimant prior to the adjudication of the claim of the Secretary's inability to obtain evidence that the Secretary has undertaken to obtain, so that the claimant has a fair and reasonable opportunity to try and secure it or procure alternative evidence.)

Furthermore, in light of this remand, the Board believes it would be beneficial to have the VAMC Jackson staff physician (i.e., the Veteran's PCP) provide an explanation and/or the rationale for his finding that it was more likely than not that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus, Type II.  

Additionally, VA treatment records from the Jackson VAMC associated with the claims folder (no VA treatment records are associated with Virtual VA), are dated no later than December 2010.  Therefore, pertinent treatment records from the VAMC Jackson, dated from December 2010, should be obtained and associated with the claims folder on remand.  

Accordingly, the above claim on appeal is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for hypertension.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

A review of the record also shows the Veteran is regularly seen at the Jackson, Mississippi, VA Medical Center (VAMC).  Records from that facility dated through December 2010 have been associated with the claims folder.  On remand, a query should be made for any relevant records dated since December 2010 for the Veteran from that facility.

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran's claims folder should be forwarded to Dr. E. S., the VA staff physician (i.e., the Veteran's PCP) at the Jackson VAMC who cosigned the December 2009 VA infectious disease outpatient note.  Dr. E. S. should review the claims folder, to specifically include the December 2009 infectious disease outpatient note and his assessment, and provide an explanation for his opinion that the Veteran's hypertension was caused or aggravated by his diabetes mellitus, Type II.  

If, upon review of the claims folder, Dr. E.S. reaches a different conclusion regarding a causal relationship between the Veteran's diabetes mellitus and his hypertension than that which was recorded in the December 2009 outpatient treatment note, it should be so stated.  Any opinion as to nexus, regardless of whether it is negative or positive, must be supported by the lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.  

(If Dr. E.S. is no longer available (the Board notes that according to the Jackson VAMC's website, Dr. H. T. P. is no longer associated with that facility, but it appears the Dr. E.S. continues to be so), or if Dr. E.S. or the AOJ finds that a new examination is necessary, the Veteran should be scheduled for a VA examination for the purpose of determining whether the Veteran's service-connected diabetes mellitus has caused or made chronically worse the Veteran's hypertension.)  

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal de novo, based on all evidence of record to specifically include the December 2009 VA infectious disease outpatient note,.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


